Title: To George Washington from Major General William Heath, 21 January 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] January 21. 1780.
          
          The bearer Lieutenant Williams of the first Massachusetts Regiment waits on your Excellency to receive and forward to this place Such monies as you may think proper to deliver him for the purpose of paying the continental Bounty to the reinlisted Soldiers agreable to your Excellencys Letter of the 31 Ultimo.
          Two deserters belonging to the 3d Battn of Brittish Artillery came here the day before yesterday. One of them left the city the 15 Inst. and the other left Fort washington the same day: they both relate the distress’d State of the Troops and inhabitants for the want of fuel, and that they are cutting up the Wharves. That they are very anxious for the arrival of a fleet of victuallers, which have been for Some time expected, & without their arrival the Garrison will be Short of provisions. The one from

Fort Washington corrects the intelligence brought out by the Hessian deserters respecting the Grenadiers and light Infantry, which I mentioned in a former Letter. The 1 & 2d Regiments of Guards, with their own Grenadiers and Light Infantry, (instead of the corps of Grenadiers and light Infantry) are at Fort Washington with 2 Regiments of Germans & part of Colo. Wormbs Yaagers.
          For the recovery of my health, much impaired by my late indisposition and which is not yet eradicated, and on account of my domestic affairs, I wish for a short leave of absence to visit my family during the winter if possible. If a relaxation from business and change of air Should not have the happy effect which I hope for and expect, I may be reduced to the disagreable necessity of asking leave to retire from the Service. If your Excellency Should be pleased to grant this indulgence I wish to have it the beginning of the month of February, and hope by that time, Major General Howe will be at liberty to return to this place. I have the honor to be with the greatest respect Your Excellencys Most obedt Servt
          
            W. Heath
          
          
            P.S. Major Bauman is importuning leave to try Some experiments in Gunnery, which, he Says, will be of public utility, & that he has before proposed them to your Excellency. I request to be informed whether your Excellency thinks it proper to have the experiments made—and at this time, which the Major represents as peculiarly advantageous on account of the River being frozen.
            I am just informed that Major Allen of Colo. Putnam’s Regiment, who Some time Since went home, on Furlough, was lately Killed by an accidental Shott at North Hampton on a party of pleasure Hunting Deer.
            
              W.H.
            
          
        